        Case 2:19-cv-00022-RWS Document 11 Filed 04/16/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

 MICHAEL HEINRICH, JR., on his own
 behalf and those similarly situated,

       Plaintiff,

 v.

 ALLIANCE PROPERTY SERVICES OF
 GEORGIA, a Domestic Profit Corporation,
 and MATTHEW J. MEYERS, SR.,
 Individually,                                       Case No. 2:19-cv-22-RWS

       Defendant.

 v.

 US SNOW PROS, LLC, a Domestic
 Limited Liability Company,

      Defendant.
 ___________________________________/

              CERTIFICATE OF INTERESTED PERSONS AND
                CORPORATE DISCLOSURE STATEMENT

      (1)      The undersigned counsel of record for a party in this action certifies

the following is a full and complete list of all parties in this action, including any

parent corporation and publicly held corporation that owns 10% or more of the stock

of a party:

      a.       Plaintiff: Michael Heinrich

      b.       Defendants:


                                         -1-
        Case 2:19-cv-00022-RWS Document 11 Filed 04/16/19 Page 2 of 4




              i.    Alliance Property Services of Georgia

             ii.    Matthew J. Meyers, Sr.

            iii.    There are no parent corporations or other parties that own 10%

                    or more of the stock of Alliance Property Services of Georgia.

      c.     Cross-Defendant: US Snow Pros, LLC

      (2)    The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case: None at this time.

      (3)    The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

      a.     Plaintiff’s Attorney: Andrew Frisch, Morgan & Morgan, P.A. 600 N.

Pine Island Road, Suite 400, Plantation, FL, 33324, Phone: 954-WORKERS (954-

361-5911); Fax: 954-327-3013; Email: AFrisch@forthepeople.com.

      b.     Defendants’ Attorney: Cadman Robb Kiker, Jr., The Kiker Law

Firm, P.C, 137 East Morgan Street, P.O. Box 1713, Clarkesville, Georgia, 30523;

Phone: (706) 754-7622; Email: robb@kikerfirm.com.

      c.     Cross-Defendant’s Attorney: Unknown at this time.




                                          -2-
        Case 2:19-cv-00022-RWS Document 11 Filed 04/16/19 Page 3 of 4




      d.     There are no other attorneys for the parties in this proceeding that are

known to the undersigned at this time.

DATED: April 16, 2019.                   Respectfully submitted,

                                         THE KIKER LAW FIRM

                                            By:    /ss/ Cadman Robb Kiker, Jr.
                                                   Cadman Robb Kiker, Jr., Esq.
                                                   137 East Morgan Street
                                                   P.O. Box 1713
                                                   Clarkesville, GA 30523
                                                   Phone: (706) 754-7622
                                                   Email: robb@kikerfirm.com

                                                Trial Counsel for Defendants
                                                Alliance Property Services of Georgia
                                                and Matthew J. Meyers, Sr.


                         CERTIFICATE OF SERVICE

I, Cadman Robb Kiker, Jr., hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as
non-registered participants on April 16, 2019.

                                            By:    /ss/ Cadman Robb Kiker, Jr.
                                                   Cadman Robb Kiker, Jr., Esq.
                                                   Georgia Bar No. 417508




                                          -3-
        Case 2:19-cv-00022-RWS Document 11 Filed 04/16/19 Page 4 of 4




           L.R. 7.1(D) CERTIFICATE OF FONT COMPLIANCE

       I hereby certify that the foregoing has been prepared with one of the font and
point selections approved by the Court in Local Rule 5.1(C), Northern District of
Georgia, specifically Times New Roman 14-point.


                                          By:      /s/ Cadman Robb Kiker, Jr.
                                                 Cadman Robb Kiker, Jr., Esq.
                                                 Georgia Bar No. 417508




                                         -4-
